LOKEN, Circuit Judge.
I respectfully dissent.
In Brewer v. Landrigan, — U.S. —, 131 S.Ct. 445, 178 L.Ed.2d 346 (2010), the Supreme Court summarily reversed the grant of a temporary restraining order because “speculation cannot substitute for evidence that the use of the drug is ‘sure or very likely to cause serious illness and needless suffering.’ Baze v. Rees, 553 U.S. 35, 50, 128 S.Ct. 1520, 170 L.Ed.2d 420 (2008) (quoting Helling v. McKinney, 509 U.S. 25, 33, 113 S.Ct. 2475, 125 L.Ed.2d 22 (1993)).” Russell Bucklew argues that he is entitled to a last-minute stay of execution because he has presented medical evidence that Missouri’s lethal injection execution protocol, if applied to him, would *573violate the Eighth Amendment because of his unique, unbeatable, decades-long suffering from cavernous hemangioma. But his supporting medical evidence simply does not satisfy the Supreme Court’s rigorous standard. Dr. Zivot opined that there is a “substantial risk,” a “very substantial risk,” and a “great risk” that various complications may arise during the execution. Dr. Jamroz more conservatively opined that “reliance on a blood-borne sedative or other substance to bring about a rapid and painless death in Mr. Bucklew’s case is questionable ” (emphasis added). Consistent with these qualified opinions, the Motion for Stay of Execution alleges he has shown “a very substantial risk.” As these opinions and allegations fall well short of what the Supreme Court requires, I would deny the Motion for Stay of Execution.
I also conclude that the grant of a stay of execution is contrary to our controlling en banc decision in In re Lombardi, 741 F.3d 888, 895-96 (8th Cir.), cert. denied, — U.S. —, 134 S.Ct. 1790, 188 L.Ed.2d 760 (2014), which the majority unpersuasively attempts to distinguish. I reject Bucklew’s contention that he may not be executed because there is no lethal injection protocol that his unique medical condition could tolerate without serious illness and needless suffering. Finally, given Bucklew’s long history of hemangioma and the long delay before initiating these last-minute proceedings, I would deny the Motion for Stay of Execution as untimely.